Citation Nr: 1400402	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-24 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder and personality disorder.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a back disability.




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1967 to September 1971 and October 1976 to April 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran initially filed a claim of service connection for PTSD.  The evidence of record indicates the Veteran has been diagnosed as having depressive disorder and personality disorder.  The Board has therefore recharacterized the issue on appeal as reflected above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (VA must consider alternative disorders that may be reasonably encompassed by the claimant's description of the initial claim, reported symptoms and other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to the Board's adjudication of the instant claim.

With respect to the Veteran's claim for service connection for a back and a neck disability, the Veteran asserts that he was injured during his period of active service.  Specifically, the Veteran asserts that he was required to remove cargo from trucks while stationed at Kadena Air Force Base in Okinawa, Japan.  The Veteran further claims that he was struck by a 400 pound crate, which was suspended in the air before it fell and impacted the Veteran's nose and forehead.  The Veteran has stated that he was sent to the military hospital on Kadena Air Force Base, where he was given multiple x-rays.  

The RO attempted to obtain the Veteran's service treatment records (STRs) to ascertain whether the Veteran did, in fact, suffer an injury in service related to a falling piece of cargo.  Despite that attempt, only partial STRs are associated with the claims file.  The RO's attempt to obtain the Veteran's complete STRs included a single request sent to the National Personnel Records Center (NPRC).  See September 2010 VA Memorandum of Unavailability.  Notably, inpatient clinical records are often maintained separately from service treatment records and filed according to the hospital where treatment occurred.  Thus, such records need to be specifically requested.  In this instance, the evidence of record does not indicate that the NPRC was informed that the Veteran received treatment at the Kadena Air Force Base Hospital.  Because these records are in Federal custody, an attempt to obtain these inpatient records must be made as detailed below.  See 38 C.F.R. § 3.159(c)(2), (c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, with respect to the Veteran's claim for service connection for an acquired psychiatric disorder, VA's duty to assist requires that the Veteran be afforded a VA examination to address the nature and etiology of any psychiatric disorder which the Veteran suffers from.  

As delineated in 38 C.F.R. § 3.159(c)(4) (2013), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements consisting of an event, injury, or disease in service; evidence of current disability; the medical evidence of record not containing sufficient competent medical evidence to decide the claim; and the Veteran indicating that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this instance, the requirements of McLendon have been met and a VA examination is required.  First, a review of the claims file indicates that the Veteran has been diagnosed as having PTSD.  An August 1994 record contains the notes for a mental status examination.  An included addendum states "[a]dd PTSD-Viet Nam Vet."  The note was authored by a licensed clinical social worker.  Under the applicable law, diagnoses of PTSD by a mental health professional, including a social worker, are presumed to be made in accordance with the Diagnostic and Statistical Manual of Mental Disorders IV.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Second, the Veteran has asserted that while in service, he experienced seeing badly wounded soldiers return to Kadena Air Force Base.  Despite the lack of verification of this purported stressor, the Veteran is competent to report observable events.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The evidence of record does not indicate that the Veteran's competent report of those in-service incidents is not credible.  Finally, the licensed clinical social worker's notation of "[a]dd PTSD-Viet Nam Vet" indicates some nexus between the diagnosis of PTSD and the Veteran's active service.  Given the Veteran's diagnosis of PTSD, along with other psychiatric disorders, the Veteran's competent report of in-service incidents, and the indication that the Veteran's PTSD, or some other psychiatric condition, may be associated with service, the standards of McLendon have been met.  Accordingly, an examination addressing the nature and etiology of any psychiatric condition suffered by the Veteran is required.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all periods of hospitalization (inpatient) treatment for any neck or back condition during service.  Inform him to provide information in terms of date (month and year) and hospital location.

2. Contact the NPRC to search for pertinent inpatient 
treatment records based on any responses given above and for all records concerning the Veteran's inpatient treatment at the Kadena Air Force Base Hospital at Okinawa, Japan in 1971.

3. Then, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated studies, to include psychological testing, are to be conducted.

The examiner is asked to review and consider the Veteran's relevant history, including his lay statements, in addition to the information obtained from testing and examination, and to provide the following information:

(a) Identify all psychiatric diagnoses under the criteria set forth in the DSM-IV.  Specifically, the examiner should determine if diagnoses of PTSD, depressive disorder, and personality disorder are warranted, and reconcile any discrepancy with existing diagnoses, if the Veteran is diagnosed with psychiatric conditions other than PTSD, depressive disorder, and personality disorder.  If the Veteran does not meet the DSM-IV criteria for PTSD, the examiner must explain why those criteria are not met.

(b) If the examiner diagnoses PTSD, review the Veteran's account of the stressful events in service and provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's witnessing of wounded and mangled soldiers away from combat is sufficient to support a diagnosis of PTSD?

(c) For all other psychiatric disorders diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder had its onset during service or is related to the Veteran's period of active service.

The rationale for all opinions expressed should be explained in the examination report.  If, however, the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. After undertaking any other development deemed appropriate, re-adjudicate the issues on appeal. If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


